DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 3, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-5, 9, 11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 20140122873 granted to Deutsch et al.
Regarding claim 1, Deutsch meets the claimed limitations as follows:
“A method, comprising: 
contacting, by a client, a service;” see paragraphs [0078] (. . . a request from a client to a service provider, the request being for services . . .); and Figure 4, element 405. 
“receiving a credential from the service; obtaining trust information from a trust broker; comparing the credential with the trust information;” see paragraphs [0083] (. . . certificate at the client from the server affirming mutual attestation of both the service provider and the client with the trust policies evaluated by the trust broker . . .); and Figure 4, element 420 
“and either: connecting to the service if the credential and trust information match; or declining to connect to the service if the credential and the trust information do not match.” see paragraphs [0084] (. . . establishes a connection between the service provider and the client . . . to render the requested services . . .); and Figures 1, 2A and 4.
Regarding claim 2, Deutsch meets the claimed limitations as follows:
“The method as recited in claim 1, wherein other than by way of the trust information obtained from the trust broker, the client has no way to verify whether or not the service can be trusted.” see paragraph [0037] (. . .  the trust broker 115 determines the evaluations to be successful, appropriate attestation certificates 107 and 108 will be returned by the trust broker 115 to the cloud service provider 105 and to the requester 
Regarding claim 3, Deutsch meets the claimed limitations as follows:
“The method as recited in claim 1, wherein the credential is a certificate that includes a unique identifier of the service.” see paragraph [0034] (. . . attestation certificate at element 134A (e.g., sending a policy, SessionID, . . .).
Regarding claim 4, Deutsch meets the claimed limitations as follows:
“The method as recited in claim 1, wherein the trust information comprises a unique identifier of the service.” see Figure 1, element 134B.
Regarding claim 5, Deutsch meets the claimed limitations as follows:
“The method as recited in claim 1, wherein the trust broker is an edge service running in a cloud environment that also hosts the service.” see paragraph [0087].
Regarding claim 9, Deutsch meets the claimed limitations as follows:
“The method as recited in claim 1, wherein the trust information is obtained by the client by way of a plurality of connections, and all of the connections are trusted connections.” see Figure 1.

Claims 11-15 and 19 are non-transitory medium claims that are substantially equivalent to method claims 1-5 and 9. Therefore, claims 11-15 and 19 are rejected by a similar rationale.
 
Allowable Subject Matter
s 6-8, 10, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the cited prior art fails to specifically teach the method as recited in claim 1, wherein the trust broker is an element of a virtual private network and is not accessible by clients outside the virtual private network.
With respect to claim 7, the cited prior art fails to specifically teach the method as recited in claim 1, wherein the trust information is obtained by the trust broker from an infrastructure manager of a cloud environment in which the service runs.
With respect to claim 8, the cited prior art fails to specifically teach the method as recited in claim 7, wherein the trust information is obtained by the infrastructure manager from a hypervisor that manages operation of the service.
With respect to claim 10, the cited prior art fails to specifically teach the method as recited in claim 1, wherein the service runs on a virtual machine in a cloud environment.
With respect to claim 16, the cited prior art fails to specifically teach the non-transitory storage medium as recited in claim 11, wherein the trust broker is an element of a virtual private network and is not accessible by clients outside the virtual private network.
With respect to claim 17, the cited prior art fails to specifically teach the non-transitory storage medium as recited in claim 11, wherein the trust information is 
With respect to claim 18, the cited prior art fails to specifically teach the non-transitory storage medium as recited in claim 17, wherein the trust information is obtained by the infrastructure manager from a hypervisor that manages operation of the service.
With respect to claim 20, the cited prior art fails to specifically teach the non-transitory storage medium as recited in claim 11, wherein the service runs on a virtual machine in a cloud environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437